oN OO FP W DYNO —

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

se 2:18-cv-04217-JWH-AGR Document 28 Filed 07/26/21 Pagelof1 Page ID #:1525

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRANDON STEVEN LOVATO,

V.

RAYMOND MADDEN, Warden,

Petitioner,

Respondent.

 

NO. CV 18-4217-JWH (AGR)

JUDGMENT

Pursuant to the Order Accepting Findings and Recommendation of United

States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

denied and dismissed with prejudice.

DATED:

July 26, 2021

VA

 

JOHN W. HOLCOMB
United States District Judge

 
